No. 04-00-00359-CV
IN RE FIREMAN'S FUND AGRI-BUSINESS, INC. 
D/B/A Fireman's Fund Agribusiness and Carroll Dunn,
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Tom Rickhoff, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:  September 13, 2000	
JOINT MOTION TO DISMISS GRANTED; PETITION FOR WRIT OF MANDAMUS
DISMISSED
	Relator and the real party in interest filed a joint motion to dismiss this mandamus proceeding.
We grant the motion. Costs of this mandamus are taxed against the party who has incurred them.
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
							PER CURIAM
DO NOT PUBLISH

1.  The mandamus proceeding arises out Cause No. DC-00-48, styled Roel Gonzales D/B/A P.G. Farms A/K/A
P.G. Farming v. Fireman's Fund Agri-Business, Inc. D/B/A Fireman's Fund Agribusiness and Carroll Dunn, pending
in the 229th Judicial District Court, Duval County, Texas, the Honorable Alex W. Gabert presiding.